1

2                                                                                 JS-6

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   JAIME HERNANDEZ,                           )   Case No.       5:18-cv-02263-R-SHK
                                                )
12                       Plaintiff(s),          )
                                                )
13                                              )   ORDER OF DISMISSAL
                                                )   BY LACK OF PROSECUTION AND FOR
14                v.                            )   FAILURE TO COMPLY WITH THE
                                                )   COURT'S ORDER RE: NOTICE TO
15   PORTFOLIO RECOVERY                         )   COUNSEL
     ASSOCIATES, LLC,                           )
16                                              )
                                                )
17                                              )
                                                )
18                       Defendant(s).          )

19

20         Plaintiff was ordered to show cause in writing by not later than July 5, 2019 why this action

21   should not be dismissed for failure to submit a Joint Report of Early Meeting as ordered in the

22   Court's Order Re: Notice to Counsel;

23         WHEREAS, this period has elapsed without any action by plaintiff.

24         The Court hereby DISMISSES the instant case for lack of prosecution and for failure to

25   comply with this Court's Order Re: Notice to Counsel.

26   Dated: July 18, 2019

27

28                                                           HONORABLE R. GARY KLAUSNER
                                                             UNITED STATES DISTRICT JUDGE
